Title: To George Washington from Edmund Randolph, 10 November 1793
From: Randolph, Edmund
To: Washington, George


          (Private)
          Sir.Spencer’s [Germantown, Pa.] Novr 10.
                1793.
          After I parted from you last night, I obtained a promise from Mr
            Dunlap, the printer, to bring out on monday his file of newspapers. This renders it unnecessary for me to continue my request as to
            yours. But while I am thus led to recollect, that you meditate a visit to the city to
            morrow, permit me to suggest one consideration. The mayor and the physicians dissuade
            people from returning yet, and especially in great numbers. You will hardly be at your
            door, before your arrival will be rumoured abroad; and multitudes, who will not
            distinguish between a momentary stay, and absolute residence, will be induced by your
            example to croud back, and carry fresh, and therefore more vulnerable subjects into the
            bosom of infection. The consequences may be the more serious, as we have not yet
            learned, that any radical precautions have commenced, for purging the
            houses and furniture. It is strengthened too in a degree, from the uncertainty of the
            malady, under which the soldiers from St Domingo labour, and of the effect, which the
            late warm days may have had upon the disorder. Nor can I conceal a fear, which I have
            often heard expressed, by the friends of yourself and the government, that your
            indifference about danger might push you perhaps too early into Philadelphia.
          I have Examined the addresses, resolutions and answers, which are now returned. In many
            of them, the proclamation is called a declaration of neutrality; And therefore confirms
            the opinion, that the speech ought, (as it clearly may) put this paper upon its true,
            and a satisfactory footing.
          What has been published concerning it, united with numberless misrepresentations in
            other instances, determined me some months ago to begin a history and review of your
            administration. I had made some progress in it; and should have advanced further, had I
            not found some difficulty in asking from the secretary of state access to the public
            archives, without communicating at the same time my object. However, had it not been for
            the interruption, which has been given for some time past to every business, connected
            with Philadelphia, I should have persevered, and endeavoured to procure the means of
            full and accurate information. The essay of Agricola convinces me of the importance of
            such a work, upon public as well as other interesting considerations; and let my future
            arrangements be, as they may, I shall not relinquish it. But I am extremely apprehensive, that the pestilence of Philadelphia will reduce the
            practice of the law within the city to such a modicum, as to force me to think of
            reestablishing my self in Virginia. For altho’ I do not doubt, that were I to go into as
            large field, as some others of the bar here, my share of profit would content me; yet as
            that cannot be done, consistently with my office; the share, which I had, must be
            considerably diminished. Whatever delay may proceed from this circumstance, the work
            itself shall proceed; and I have now taken the liberty of saying thus much to you, in
            confidence, only to prepare the way, if on some occasion I shall find it necessary, to
            beg the communication of any particular information.
          I will thank you for the Virginia gazette, containing Agricola; as I wished to write to
            Colo. Carrington, and enclose to him some remarks, which may tend to disabuse the public
            mind. I have the honor, sir, to be, with a sincere and affectionate
            attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
        